Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 21, 2021

The Court of Appeals hereby passes the following order:

A21D0310. ENVER KACEVIC v. NAJARIAN CAPITAL LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Michael Key appealed to the superior court, which
issued a writ of possession in favor of Najarian Capital LLC.1 Non-party Enver
Kacevic then filed a “Motion to Set Aside Judgment and Remand Case to Federal
Court.” On April 9, 2021, the superior court entered an order denying the motion, and
on April 21, 2021, Kacevic filed this application for discretionary appeal. We lack
jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994).
The underlying subject matter here is a dispossessory action. OCGA § 44-7-56
provides that “any” appeal from a dispossessory judgment must be filed within seven
days of the date the judgment was entered. Ray M. Wright, Inc. v. Jones, 239 Ga. App.
521, 522 (521 SE2d 456) (1999) (emphasis supplied); see also Radio Sandy Springs
v. Allen Road Joint Venture, 311 Ga. App. 334 (715 SE2d 752) (2011).
      Because this application was filed 12 days after the superior court’s order was


      1
        Key filed a direct appeal to the Supreme Court, which transferred the matter
here. We dismissed the appeal because Key was required to file a discretionary
application to obtain appellate review. See Case No. A20A0819 (decided Jan. 7,
2020).
entered, it is untimely. “The filing deadline is jurisdictional, and this court is unable
to accept an untimely application.” In the Interest of B. R. F., 338 Ga. App. 762, 762
(791 SE2d 859) (2016). Accordingly, this application is hereby DISMISSED for lack
of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/21/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.